 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                         CASE NO. 18CR3979 WQH
13                        Plaintiff,                    ORDER
          vs.
14    JORGE FERNANDO OSUNA-
      VILLA,
15
                                   Defendant.
16
     HAYES, Judge,
17
           The matter before the Court is the Appeal of Detention order (ECF No. 11) filed
18
     by Defendant.
19
                                            FACTS
20
           On August 28, 2018, Defendant was arrested by a border patrol agent after the
21
     agent was notified by the remote video operator that two individuals were climbing over
22
     the international fence, approximately nine miles west of the Calexico Port of Entry.
23
           On August 29, 2018, Defendant was brought before a United States Magistrate
24
     Judge for an initial appearance. Defendant was appointed counsel. Plaintiff United
25
     States moved for an order of detention due to risk of flight. The Magistrate Judge
26
     concluded that Defendant was a flight risk based upon his lack of legal status and his
27
     prior criminal history. The Magistrate Judge found that no condition or combination
28
     of conditions will reasonably assure the appearance of the Defendant at future court

                                                -1-                               18cr3979WQH
 1   proceedings and ordered detention pending trial..
 2         On September 11, 2018, an Indictment was filed charging a misdemeanor in
 3   Count 1 unlawful entry by an alien in violation of 8 U.S.C. § 1325 and a felony in
 4   Count 2 Attempted entry after Deportation in violation of 8 U.S.C. § 1326.
 5         On October 9, 2018, Defendant filed an appeal of the order of detention.
 6   Defendant asserts he is not a flight risk and that a $2,500 cash or corporate surety bond
 7   will assure his future appearance. Defendant asserts that his substantial family ties in
 8   the United States support his release on bond.
 9         Plaintiff United States filed an opposition to the Defendant’s appeal of detention
10   order on the grounds that Defendant remains a flight risk. Plaintiff United States asserts
11   that Defendant has a serious criminal record, including recent drug and weapons
12   charges. Plaintiff United States asserts that Defendant faces a substantial period of time
13   in custody, if convicted, and that Defendant has strong motive to not to appear to face
14   these charges.
15         On October 22, 2018, the Court held a hearing.
16                                    APPLICABLE LAW
17         The Bail Reform Act of 1984 permits pretrial detention of a defendant only
18   where it is demonstrated either that there is a risk of flight or no assurance that release
19   is consistent with the safety of another person or community. 18 U.S.C. § 3142 et seq.
20   The evidence in the record must establish the risk of flight by a preponderance of the
21   evidence and must demonstrate that there is no condition, or combination of conditions,
22   that would reasonably assure Defendant’s appearance at future proceedings if released
23   on bond. See United States v. Motamedi, 767 F.2d 1403, 1406-07 (9th Cir. 1985).
24         This Court reviews the evidence “de novo” and makes its own determination
25   whether to modify the detention order. United States v. Keonig, 912 F.2d 1190, 1192-
26   93 (9th Cir.1990). The Court takes into account all available information concerning
27   the factors set forth in § 3142(g) in determining whether there are conditions of release
28   that will reasonable assure the appearance of the Defendant, including the nature and

                                                -2-                                   18cr3979WQH
 1   circumstances of the offense charged, the weight of the evidence, and the history and
 2   characteristics of the Defendant. The weight of the evidence is the least important of
 3   the various factors, but it is a factor to be considered under §3142(g)(2). See United
 4   States v. Honeyman, 470 F.2d 473, 474 (9th Cir. 1972). While “[a]lienage may be
 5   taken into account when determining flight risk under the Bail Reform Act, “it is not
 6   determinative.” United States v. Santos-Flores, 794 F.3d 1008, 1090 (9th Cir. 2015).
 7   The Court is required to make an “individualized determination” under the Bail Reform
 8   Act. Id. at 1091.
 9                                RULING OF THE COURT
10         In this case, Defendant is charged with the serious felony of attempted reentry
11   resulting in a significant sentencing guideline range. The weight of the evidence is
12   substantial in this prior removal case but the least important factor. Defendant’s history
13   and characteristics weigh heavily in favor of detention. Defendant has a serious
14   criminal history, including recent convictions for the sale of methamphetamine and
15   possession of a gun by a prohibited person.
16         Each of the factors set forth in Section 3142(g) were considered by the Magistrate
17   Judge and reviewed de novo by this Court. The Magistrate Judge reasonably concluded
18   Defendant was a risk of flight based upon his significant criminal history and his lack
19   of legal status. Defendant has a strong motive not to appear in order to avoid a
20   significant period of incarceration and certain deportation. Based upon the record, this
21   Court concludes that the Government has carried its burden to show that there are no
22   conditions of release at this time that will adequately assure the Defendant’s presence
23   at future proceedings if he is released.
24
25
26   ///
27
28


                                                -3-                                  18cr3979WQH
 1         IT IS HEREBY ORDERED that Appeal of Detention order (ECF No. 11) is
 2   denied.
 3   DATED: October 26, 2018
 4
                                       WILLIAM Q. HAYES
 5                                     United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -4-                           18cr3979WQH
